Preview - 6:15MJ00037-1                                                                                                                                Page 1 of 3


       AO 245D-CAED (Rev. 02/2018) Sheet 1 - Judgment in a Criminal Case for Revocation



                                    UNITED STATES DISTRICT COURT
                                                       Eastern District of California
                       UNITED STATES OF AMERICA                                      JUDGMENT IN A CRIMINAL CASE
                                                                                     (For Revocation of Probation or Supervised Release)
                                  v.
                              TONY ISLAS                                             Criminal Number: 6:15MJ00037-1
                                                                                     Defendant's Attorney: David Hare Harshaw, Assistant Federal Defender
       THE DEFENDANT:
              admitted guilt to violation of charge 1 as alleged in the violation petition filed on            7/31/2019 .
              was found in violation of condition(s) of supervision as to charge(s)            after denial of guilt, as alleged in the violation petition
              filed on   .

       The defendant is adjudicated guilty of these violations:
       Violation Number                  Nature of Violation                                                            Date Violation Ended
                                              Driving with a suspended license behind a DUI conviction, and
       Charge One
                                              with knowledge of the license suspension.

       The court:        revokes:        modifies:        continues under same conditions of supervision heretofore ordered on 7/31/2019 .

              The defendant is sentenced as provided in pages 2 through 3 of this judgment. The sentence is imposed pursuant to the
       Sentencing Reform Act of 1984.

              Charge 2 is dismissed.

               Any previously imposed criminal monetary penalties that remain unpaid shall remain in effect.

               It is ordered that the defendant shall notify the United States attorney for this district within 30 days of any change of name,
       residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are fully paid. If
       ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in economic
       circumstances.
                                                                                    7/31/2019
                                                                                    Date of Imposition of Sentence



                                                                                    Signature of Judicial Officer
                                                                                    Jeremy D. Peterson, United States Magistrate Judge
                                                                                    Name & Title of Judicial Officer

                                                                                    Date




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?tab=tpSupervisedRelease                                                                               8/2/2019
Preview - 6:15MJ00037-1                                                                                                                      Page 2 of 3


       AO 245B-CAED (Rev. 02/2018) Sheet 2 - Imprisonment
       DEFENDANT: TONY ISLAS                                                                                                            Page 2 of 3
       CASE NUMBER: 6:15MJ00037-1

                                                                  IMPRISONMENT

       The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total term of:
       30 days..

             No TSR: Defendant shall cooperate in the collection of DNA.

             The court makes the following recommendations to the Bureau of Prisons:

             The defendant is remanded to the custody of the United States Marshal.

              The defendant shall surrender to the United States Marshal for this district or the Northern District. The defendant shall report
              to a United States Marshal's office for processing one week prior to his surrender day.
                     at 2:00 PM on 9/9/2019 .
                      as notified by the United States Marshal.

              The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
                      before       on    .
                      as notified by the United States Marshal.
                      as notified by the Probation or Pretrial Services Officer.
              If no such institution has been designated, to the United States Marshal for this district.

                                                                        RETURN
       I have executed this judgment as follows:




               Defendant delivered on                                                        to
       at                                                   , with a certified copy of this judgment.



                                                                               United States Marshal


                                                                               By Deputy United States Marshal




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?tab=tpSupervisedRelease                                                                     8/2/2019
Preview - 6:15MJ00037-1                                                                                                                    Page 3 of 3


       AO 245B-CAED (Rev. 02/2018) Sheet 3 - Supervised Release
       DEFENDANT: TONY ISLAS                                                                                                          Page 3 of 3
       CASE NUMBER: 6:15MJ00037-1

                                                                  SUPERVISED RELEASE
       Upon release from imprisonment, you will be on supervised release for a term of : .

                                                           MANDATORY CONDITIONS
       You must not commit another federal, state or local crime.
       You must not unlawfully possess a controlled substance.
       You must refrain from any unlawful use of controlled substance. You must submit to one drug test within 15 days of release from
       imprisonment and at least two (2) periodic drug tests thereafter, not to exceed four (4) drug tests per month.


             The above drug testing condition is suspended, based on the court's determination that you pose a low risk of future substance
             abuse.

             You must make restitution in accordance with 18 U.S.C. §§ 3663 and 3663A or any other statute authorizing a sentence of
             restitution.

             You must cooperate in the collection of DNA as directed by the probation officer.

             You must comply with the requirements of the Sex Offender Registration and Notification Act (34 U.S.C. § 20901, et seq.) as
             directed by the probation officer, the Bureau of Prisons, or any state sex offender registration agency in the location where you
             reside, work, are a student, or were convicted of a qualifying offense.

             You must participate in an approved program for domestic violence.

       You must comply with the standard conditions that have been adopted by this court as well as with any other conditions on the
       attached page.

       Probation to terminate upon completion of custody time.




http://apps.caed.circ9.dcn/CIRUser/Desktop/Print.aspx?tab=tpSupervisedRelease                                                                    8/2/2019
